

114 HRES 814 IH: Calling on the North Atlantic Treaty Organization (NATO) to invoke Article 5 of the North Atlantic Treaty and conduct a military campaign against the Islamic State of Iraq and Syria (ISIS).
U.S. House of Representatives
2016-07-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV114th CONGRESS2d SessionH. RES. 814IN THE HOUSE OF REPRESENTATIVESJuly 7, 2016Mr. Young of Indiana (for himself, Mr. Kinzinger of Illinois, and Mrs. Brooks of Indiana) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONCalling on the North Atlantic Treaty Organization (NATO) to invoke Article 5 of the North Atlantic
			 Treaty and conduct a military campaign against the Islamic State of Iraq
			 and Syria (ISIS).
	
 Whereas Islamic State of Iraq and Syria (ISIS) terrorists killed 130 people and wounded 368 in a series of attacks throughout Paris, France, on November 13, 2015;
 Whereas ISIS-inspired terrorists killed 14 people and wounded 22 in an attack at the Inland Regional Center in San Bernardino, California, on December 2, 2015;
 Whereas ISIS terrorists killed 32 people and wounded over 300 in attacks at the airport and subway system in Brussels, Belgium, on March 22, 2016;
 Whereas an ISIS-inspired terrorist killed 49 people and wounded 53 in an attack at the Pulse nightclub in Orlando, Florida, on June 12, 2016;
 Whereas ISIS terrorists killed 44 people and wounded 239 in an attack at the airport in Istanbul, Turkey, on June 28, 2016;
 Whereas ISIS continues to disseminate propaganda and inspire additional terrorist attacks against North Atlantic Treaty Organization (NATO) member states;
 Whereas the radical, hate-filled, and odious ideology of ISIS opposes the fundamental values and guiding principles of the NATO alliance and its member states;
 Whereas ISIS continues its campaign of murder, hatred, and intimidation against NATO member states; and
 Whereas ISIS presents a threat to the national security of the members of the NATO alliance: Now, therefore, be it
	
 That the House of Representatives— (1)condemns the Islamic State of Iraq and Syria (ISIS), its ideology, its past attacks, and its ongoing campaign of atrocities in the strongest possible terms;
 (2)calls upon the North Atlantic Treaty Organization (NATO) to invoke Article 5 of the North Atlantic Treaty and declare that the ISIS attacks against France, Belgium, the United States, and Turkey represent attacks against all NATO members;
 (3)urges NATO to organize and conduct a military campaign against ISIS with the objective of the destruction of the terrorist organization;
 (4)calls upon all NATO members to participate in combat operations against ISIS in Iraq, Syria, and elsewhere as needed;
 (5)advises NATO to increase information and intelligence sharing between NATO members with the goal of improving counterterrorism capabilities and operations;
 (6)requests that NATO increase coordination and information sharing with the European Union; (7)urges NATO to reassess its count­er­ter­ror­ism strategy in order to more effectively address the threat from ISIS; and
 (8)reaffirms the commitment of the United States to supporting the NATO alliance and destroying ISIS. 